Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered August 3, 1989, convicting him of criminal possession of a controlled substance in the fourth degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant asserts that the trial court erred when it instructed the jury that a trial is a search for the truth. This contention is not preserved for appellate review (CPL 470.05 [2]; People v Whalen, 59 NY2d 273; People v Nuccie, 57 NY2d 818). In any event, the court’s instructions, viewed in their entirety, adequately conveyed to the jury the appropriate standards applicable to this case (see, People v Graziano, 151 AD2d 775; see also, People v Coleman, 70 NY2d 817, 819; People v Adams, 69 NY2d 805, 806; People v Goodfriend, 64 NY2d 695, 697). Accordingly, the defendant’s contention is without merit.
We have reviewed the defendant’s remaining contention and find it to be without merit (see, People v Sterling, 151 AD2d 522). Harwood, J. P., Balletta, Rosenblatt and Copertino, JJ., concur.